MITCHELL, Judge
(concurring):
While I agree with my brethren that United States v. Clevidence, 14 M.J. 17 (CMA 1982), created fertile ground in which to propogate a field of sticky time-eating venus flytraps in the form of appellate litigation, Clevidence is the law by which this case must be reviewed. I also agree that the state of the record does not glorify the officials and persons involved in the review process of this case. The matters of who is responsible for the delay and what has been done about them are, however, problems for command and the Judge Advocate General to address. I am concerned about the exists ence of error and resultant legal prejudice, if any. In this respect, egregious delay is painfully obvious, the critical question is whether prejudice to the appellant existed as a result of the delay.
*1054In assessing the case for prejudice I would have considered the 17 February 1984 affidavit of the appellant, even though to have done so would have permitted an appellant to control the filing rules of this Court. To not consider the affidavit is merely to postpone resolution of the issue until the Court of Military Appeals takes cognizance of the case. In my judgment the 17 February 1984 affidavit of the appellant shows no general or specific prejudice resulting from the delay. It is replete with self-serving statements regarding appellant’s state of mind and perceived remote potential for prejudice. The claim of prejudice is undermined by the appellant’s being employed notwithstanding his rather remote relationship with the Navy. Consequently, the 17 February 1984 affidavit of the appellant adds little substance to a naked claim of prejudice. Consequently, I concur with my brethren in the resolution of this case.